Title: To George Washington from John Jay, 9 December 1781
From: Jay, John
To: Washington, George


                        
                            Sir
                            Madrid 9th December 1781
                        
                        On the 7th Inst. I had the Honor of receiving your Excellency’s favor of the 22d of October last, with the
                            Copies of the articles of Capitulation, Returns, & of General Greene’s Letter, mentioned in it. I also recd on the
                            same Day, Duplicates of each.
                        The Reasons which induced your Excellency to transmit these Papers, will I am persuaded, appear no less
                            proper to Congress, than the speedy Reception of such welcome & interesting Intelligence, is agreable to me.
                        I congratulate your Excellency and my Country, on this important Event, & permit me to assure you,
                            that it’s having been achieved under the immediate Direction of the Commander in chief, adds to the Satisfaction I feel on
                            the Occasion.
                        General Greene’s Conduct merits the Commendation & thanks of his Country. He has done much, with
                            slender means; and will I hope be soon enabled to restore every Part of the southern States, to the peaceable Enjoyment of
                            their Liberty and Independence. I have the Honor to be, with perfect Respect and Esteem Your Excellency’s most obedient
                            & most hble Servant
                        
                            John Jay

                        
                    